           Case: 3:19-cr-00156-jdp Document #: 16 Filed: 04/21/20 Page 1 of 1

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                         22 East Mifflin Street
Craig W. Albee, Federal Defender                                                                   Suite 1000
Krista A. Halla-Valdes, First Assistant                                            Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                                   Telephone 608-260-9900
John W. Campion                                                                        Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                                             April 21, 2020

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Patrick Staton
                   Case No. 19-cr-156-jdp

Dear Judge Crocker:

        I write to update the Court on this case. Many of our Madison office’s clients
recently had mail they’d sent to us returned to them by the U.S. Postal Service—or simply
not arrive at all. It appears Mr. Staton was among those affected. Rather than wait for his
letter and the signed plea agreement to turn up, today I have mailed another copy to him
for his signature. When I receive a signed plea agreement in return, I will sign it myself
immediately before passing it along to the government for execution and filing.

      The submissions deadline in the case is today. The defense makes no filings
because Staton wishes to plead guilty under the terms of the plea agreement. From the
defense perspective, Thursday’s final pretrial conference isn’t necessary.

                                                             Sincerely,

                                                             /s/ Peter R. Moyers

                                                             Peter R. Moyers
                                                             Associate Federal Defender
cc:      AUSA Taylor Kraus


                                          Milwaukee · Madison · Green Bay
